DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26-27, 35-38, 40-45, 47-50 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 10, 13-16 of U.S. Patent No. 10292743B2 (referred herein as Pat. ‘743) in view of Larson (US Patent 4014244). 
Claims 26-27, 35, 40 are rejected on the ground that they are obvious over claim 1  and claim 7 of Pat. ‘743 in view of Larson.  Pat. ‘743 discloses a staple having a body extending between a first and second side surfaces, top and bottom surfaces, a middle section extending between a first and second end wherein the middle section includes first and second portions that are offset from one another, and first and second side sections that cantilever [claim 1 lines 1-17 and claim 7 lines ].  However, it is silent as to the first and second side sections having a flared portion.  Larson discloses a staple having a middle section (section with surfaces 32,34) having a first and second side surfaces and top and bottom surfaces (32,34), and first and second side sections (40,41) including a flared portion (60,61) (Fig. 2-5; and Col. 2 lines 19-62).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first and second sections of Pat. 743 to have a flared portion as disclosed in Larson in order to provide a staple which can be driven in a desired direction with relative accuracy by even inexperienced or unskilled personnel (col. 1 lines 18-22).
Claims 36-38 are rejected over claims 2-3 of Pat. ‘743 for reciting substantially similar limitations.
Claims 41-45 and 47-50 are rejected over claims 10 and 13-16 of Pat. ‘743 for reciting substantially similar limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is rejected as indefinite for the recitation of “at least one of the first side section and the second side section includes a flared portion having a width that is a greater than the first width” in lines 12-13. This is indefinite since the claim in lines 8-9 already describes the first side section having a flared portion and it is unclear if the second recitation of a flared portion on the first side section is meant to be a new flared portion or the same one.
Claims 27-39 are rejected as being indefinite for depending upon an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 26-35, 37-38, 40-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox (US Patent Pub. 20080161808A1) in view of Larson.
Fox discloses a surgical staple.  Specifically in regards to claims 26-27, Fox discloses a middle section (102,103) extending from a first end (175) to a second end (176), the middle section (102,103) having a top side surface, a bottom side surface, a first side surface extending between the top side surface and the bottom side surface, and a second side surface extending between the top side surface (surface with 132) and the bottom side surface (surface with 133) and disposed opposite the first side surface, a distance between the first side surface and the second side surface defining a first width (Fig. 1a-1d; and Para. [0036]-[0041]).  A first side section (110) extending from the first end (175) of the middle section (102,103) and forming a first cantilever configured to be received within a first bone part; and a second side section (111) extending from the second end (176) of the middle section (103,102) and forming a second cantilever configured to be received within a second bone part (Fig. 1a-1d; and Para. [0038],[0040]-[0042]).  However, Fox is silent as to the first and second side sections have a flared portion.  Larson discloses a surgical staple.  Specifically in regards to claims 26-27, Larson discloses a staple having a middle section (30) having a first width and first and second side sections (40,41) wherein an end of the first side section (40) includes a first flared portion (60), and wherein an end of the second side section (41) includes a second flared portion (61) with a width greater than the first width  (Fig. 2-5; and Col. 2 lines 19-62).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first and second side sections (110,111) of Fox to have a flared portion as disclosed in Larson in order to provide a staple which can be driven in a desired direction with relative accuracy by even inexperienced or unskilled personnel (col. 1 lines 18-22).
In regards to claim 28, Fox discloses wherein the first side section (110) includes: a third side surface that is coplanar with the first side surface; a fourth side surface that is coplanar with the second side surface; a fifth side surface (120) that extends between the third side surface and the fourth side surface; and a sixth side (surface of 110 opposite 120) surface that extends between the third side surface and the fourth side surface and is disposed opposite the first side surface (Fig. 1b; and Para. [0040]).
In regards to claim 29, Fox in view of Larson disclose a staple as recited above having a middle section, and first and second side sections having flared portions.  However, they are silent as to the teeth being on the first side sections fifth or sixth surfaces.  Fox in a separate embodiment shown in Fig. 6a-7c discloses a staple (200) wherein the fifth surface (220) includes a plurality of teeth (219) (Fig. 6a-7c; and Para. [0056]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combination by modifying the first side section (110) of Fox to have teeth as disclosed in the embodiment of Fox shown in Fig. 6a-7c in order to provide another means to secure the staple to the bone to resist pullout.
In regards to claim 30, Fox discloses wherein the second side section (111) includes: a seventh side surface that is coplanar with the first side surface; an eighth side surface that is coplanar with the second side surface; a ninth side surface (121) that extends between the seventh side surface and the eighth side surface; and a tenth side surface (surface opposite 121) that extends between the seventh side surface and the eighth side surface and is disposed opposite the first side surface (Fig. 1b; and Para. [0040]).
In regards to claim 31, Fox in view of Larson disclose a staple as recited above having a middle section, and first and second side sections having flared portions.  However, they are silent as to the teeth being on the first side section fifth surface and the second side section ninth surface.  Fox in a separate embodiment shown in Fig. 6a-7c discloses a staple (200) wherein the fifth surface (220) includes a first plurality of teeth (219) and the ninth surface (221) includes a second plurality of teeth (Fig. 6a-7c; and Para. [0056]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combination by modifying the first and second side sections (110,111) of Fox to have teeth as disclosed in the embodiment of Fox shown in Fig. 6a-7c in order to provide another means to secure the staple to the bone to resist pullout.
In regards to claim 32, Fox discloses wherein the surgical staple (100) is moveable from a first position (shape 127, Fig. 1a-1d) to a second position (shape 128, Fig. 2a-2d) (Fig. 1a-2d; Para. [0036]).
In regards to claim 33, Fox discloses wherein: when the surgical staple (100) is in the first position (127), the first side section (110) extends from the bottom surface at a first angle (155) and the second side section (111) extends from the bottom surface at a second angle (156), and when the surgical staple (100) is in the second position (128), the first side section (110) extends from the bottom surface at a third angle (159) and the second side section (111) extends from the bottom surface at a fourth angle (160) (Fig. 1a,2d; and Para. [0041]-[0042]).
In regards to claim 34, Fox discloses wherein the first angle (155) is different from the third angle (159), and wherein the second angle (156) is different from the fourth angle (160) (Fig. 1a,2d; and Para. [0041]-[0042]).
In regards to claim 35, Fox discloses wherein the middle section (102,103) includes a first middle portion (102) and a second middle portion (103) that is offset from the first middle portion (102) (Fig. 1a-2d).
In regards to claim 37, Fox discloses wherein the second middle portion (103) is offset from the first middle portion (102) by an offset angle between thirty degrees and eighty degrees (Fox recites wherein the angle is 60 degrees) (Fig. 1d,2d; and Para. [0042]).
In regards to claim 38, Fox discloses wherein the second middle portion (103) is offset from the first middle portion (102) by an offset an angle and an offset distance (Fig. 1d,2d).

In regards to claim 40, Fox discloses a surgical staple.  Specifically, Fox discloses a body having a first width extending between first and second side surfaces, the body including middle section (102,103) extending from a first end (175) and a second end (176) (Fig. 1a-1d; and Para. [0036]-[0041]).  A first side section (110) extending from the first end (175) of the middle section (102,103) to a third end (end of 110 opposite 175),the first side section (110) forming a first cantilever that is sized and configured to be received within a first bone part; and a second side section (111) extending from the second end (176) of the middle section (103,102) and forming a second cantilever configured to be received within a second bone part (Fig. 1a-1d; and Para. [0038],[0040]-[0042]).  However, Fox is silent as to at least one of the first and second side sections having a flared portion.  Larson discloses a surgical staple.  Specifically in regards to claim 40, Larson discloses a staple having a middle section (30) having a first width and first and second side sections (40,41) wherein at least one of the  first side section (40) and the second side section (41) includes a flared portion (60,61)having a width greater than the first width  (Fig. 2-5; and Col. 2 lines 19-62).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first and second side sections (110,111) of Fox to have a flared portion as disclosed in Larson in order to provide a staple which can be driven in a desired direction with relative accuracy by even inexperienced or unskilled personnel (col. 1 lines 18-22).
In regards to claims 41-44, Fox in view of Larson disclose a staple as recited above having a middle section, and first and second side sections having flared portions.  However, they are silent as to the teeth being on the first and second side sections.  Fox in a separate embodiment shown in Fig. 6a-7c discloses a staple (200) having first and second side sections (210,211) (Fig. 6a-7c).  Fox discloses in regards to claim 41 wherein the first side section (210) includes a first plurality of teeth (219) arranged such that each tooth in the first plurality of teeth extends from the first side section (210) between the first side surface and the second side surface (Fig. 6a-7c; and Para. [0056]).  In regards to claim 42, Fox discloses wherein each tooth (219) in the first plurality of teeth extends from the first side section (210) toward the second side section (211) (Fig. 6a-7c).  In regards to claims 43, wherein the second side section (211) includes a second plurality of teeth (219) arranged such that each tooth in the second plurality of teeth extends from the second side section (211) between the first side surface and the second side surface (Fig. 6a-7c; and Para. [0056]).  In regards to claim 44, Fox discloses wherein each tooth (219) in the second plurality of teeth extends from the Second side section (211) toward the first side section (210) (Fig. 6a-7c).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combination by modifying the first and second side sections (110,111) of Fox to have teeth as disclosed in the embodiment of Fox shown in Fig. 6a-7c in order to provide another means to secure the staple to the bone to resist pullout.
In regards to claim 45, Fox discloses wherein the body is moveable from a first position (shape 127, Fig. 1a-1d) to a second position (shape 128, Fig. 2a-2d) , and wherein: when the body is in the first position (127), the first side section (110) is oriented at a first angle (155) with respect to the middle section (102,103) and the second side section (111) is oriented at a second angle (156) with respect to the middle section (102,103), and when the body is in the second position (128), the first side section (110)is oriented at a third angle (159) with respect to the middle section (102,103) and the second side section (111) is oriented at a fourth angle (160) with respect to the middle section (102,103) (Fig. 1a-2d; Para. [0036], [0041]-[0042]).
In regards to claim 46, Fox discloses wherein the first angle (155) is different from the third angle (159), and wherein the second angle (156) is different from the fourth angle (160) (Fig. 1a,2d; and Para. [0041]-[0042]).
In regards to claim 47, Fox discloses wherein the middle section (102,103) includes a first middle portion (102) and a second middle portion (103) that is offset from the first middle portion (102) by at least one of an offset distance and an offset angle (Fig. 1a-2d).
In regards to claim 48, Fox discloses wherein the second middle portion (103) is offset from the first middle portion (102) by an offset an angle and an offset distance (Fig. 1d,2d).
In regards to claims 49-50, Fox in view of Larson disclose a staple as recited above having a middle section, and first and second side sections having flared portions.  However, they are silent as to the teeth being on the first and second side sections.  Fox in a separate embodiment shown in Fig. 6a-7c discloses a staple (200) having first and second side sections (210,211) (Fig. 6a-7c).  Fox discloses in regards to claim 49 wherein the first side section (210) includes a first plurality of teeth (219) arranged such that each tooth in the first plurality of teeth extends from the first side section (210) between the first side surface and the second side surface, and wherein the second side section (211) includes a second plurality of teeth (219) arranged such that each tooth in the second plurality of teeth extends from the second side section (211) between the first side surface and the second side surface (Fig. 6a-7c; and Para. [0056]).  In regards to claim 50, Fox discloses wherein each tooth (219) in the first plurality of teeth extends from the first side section (210) toward the second side section (211), and  wherein each tooth (219) in the second plurality of teeth extends from the second side section (211) toward the first side section (210) (Fig. 6a-7c).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combination by modifying the first and second side sections (110,111) of Fox to have teeth as disclosed in the embodiment of Fox shown in Fig. 6a-7c in order to provide another means to secure the staple to the bone to resist pullout.


Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox in view of Larson as applied to claim 35 above, and further in view of Stryker (Stryker. “Staple
Fixation System - Stryker.” 2007, viewed on www.yumpu.com/en/document/view/25072096/staple-fixation-system-stryker., provided in parent case 13/782274 with action mailed on 6/18/18).
Fox in view of Larson disclose a staple as recited above having a middle section comprises of two parts, and first and second side sections having flared portions.  However, the combination is silent as to the offset distance. Stryker discloses a surgical staple for inserting into one or more bone parts (staple fixation system). Specifically in regards to claim 36, Stryker discloses wherein the offset distance is between approximately 2.0 and 9.0mm (Stryker as shows a stepped high tibial osteotomy staples with offsets from 5-15mm.) (Stryker Pg. 6 see STEPPED High Tibial Osteotomy Staples). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the middle sections (102,103) of Fox by having an offset distance in the range of 2-9mm in view of Stryker in order to have staples that can fit a wide variety of surgical needs.


Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox in view of Larson as applied to claim 35 above, and further in view of Heino et al (US Patent Pub. 20040138705A1)
Fox in view of Larson disclose a staple as recited above having a middle section comprises of two parts, and first and second side sections having flared portions.  However, the combination is silent as to the two end sections having a different lengths.  Heino discloses a surgical staple.  Specifically in regards to claim 39, Heino discloses a staple (1) having first and second side sections (2,4), and wherein a length of  the first side section (2) is a different length from a length of the second side section (4) (Fig. 1r; and Para. [0060]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combination by modifying the first and second side sections (110,111) of Fox to have different lengths as taught in Heino in order to be able to push the staple in a vertical position against an oblique tissue surface such that the tips of the implantation members may touch the tissue surface simultaneously to avoid harmful tissue movements during fastener installation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775